EXHIBIT 10.2

ESCROW AGREEMENT

        THIS ESCROW AGREEMENT (“Agreement”) is made as of April 29, 2008 by and
between WidePoint Corporation (the “Company”); Deutsche Bank AG, acting through
its London Branch (“Investor”); and Foley & Lardner LLP (the “Escrow Agent”).

        WHEREAS, Investor is purchasing from the Company Two Million, Five
Hundred Thousand (2,500,000) shares of the common stock of the Company (the
“Shares”) for a purchase price of Two Million, Five Hundred and Fifty Thousand
Dollars ($2,550,000) (the “Funds”) in a private sale transaction pursuant to the
terms of a Common Stock Purchase Agreement, dated an even date herewith (the
“Purchase Agreement”); and

        WHEREAS, the Company and Investor desire to enter into this Agreement to
provide that (i) the Company and Investor shall provide the executed Transaction
Documents (as defined below) to the Escrow Agent as of the date of this
Agreement, (ii) Investor shall provide the Funds to the Escrow Agent as of the
date of this Agreement, (iii) the Escrow Agent shall thereafter hold the Funds
and the Transaction Documents until the Company has caused its transfer agent to
issue and deliver to the Investor the stock certificate evidencing the Shares,
(iv) the Escrow Agent shall release the Funds to the Company upon the
satisfaction of the items listed in the foregoing clause (iii), and (v) the
Escrow Agent shall release to the Company and Investor the fully executed
Transaction Documents at the time the Escrow Agent provides the Funds to the
Company.

        NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby acknowledged and intending to be legally
bound hereby, the parties agree as follows:

ARTICLE 1
TERMS OF THE ESCROW

    1.1        The parties hereby agree to have the law firm of Foley & Lardner
LLP act as Escrow Agent whereby the Escrow Agent shall receive the Funds in
escrow and distribute the same as set forth in this Agreement. Any capitalized
terms not defined herein shall have the meaning ascribed to them in the Purchase
Agreement, and the documents related thereto, with this Agreement being an
exhibit to such Purchase Agreement (collectively, the “Transaction Documents”).

--------------------------------------------------------------------------------

    1.2        Upon the execution of this Agreement, the Company and Investor
shall deliver the executed Transaction Documents to the Escrow Agent as of the
date of this Agreement and Investor shall wire the Funds to the Escrow Agent
according to wire instructions to be provided by the Escrow Agent to Investor.
The Escrow Agent shall thereafter hold the Funds and the Transaction Documents
until the Company has caused its transfer agent to issue and deliver to the
Investor the stock certificate evidencing the Shares pursuant to the terms of
the Purchase Agreement. Upon the delivery to the Investor by the Company’s
transfer agent of the stock certificate evidencing the Shares, then the Escrow
Agent shall promptly release the Funds to the Company, and the Escrow Agent
shall also deliver the Transaction Documents to each of the Company and
Investor. In the event the Company does not cause its transfer agent to issue
and deliver to the Investor the stock certificate evidencing the Shares pursuant
to the terms of the Purchase Agreement, then the Escrow Agent shall return the
Funds to Investor by wire transfer according to instructions received in writing
by the Escrow Agent from Investor, and the Escrow Agent shall destroy the
Transaction Documents.

    1.3        Upon the completion by the Escrow Agent of its obligations under
Section 1.2, this Agreement shall terminate and the Escrow Agent shall have no
further liability hereunder.

    1.4        This Agreement may be altered or amended only with the written
consent of all of the parties hereto. In the event the Company or Investor
attempts to change this Agreement in a manner, which, in the Escrow Agent’s
discretion, shall be undesirable, the Escrow Agent may resign as Escrow Agent by
notifying the Company and Investor in writing. In the case of the Escrow Agent’s
resignation, the only duty of the Escrow Agent, until receipt of a joint written
notice from the Company and Investor (the “Transfer Instructions”) that a
successor escrow agent has been appointed, shall be to hold and preserve the
Funds and the Transaction Documents that are in its possession. Upon receipt by
the Escrow Agent of said notice from the Company and Investor of the appointment
of a successor escrow agent, the name of a successor escrow account and a
direction to transfer the Funds to such successor escrow account to be
thereafter held by such successor escrow agent, the Escrow Agent shall promptly
thereafter transfer the Funds and deliver the Transaction Documents to said
successor escrow agent. Immediately after said transfer of the Funds and
delivery of the Transaction Documents to said successor escrow agent, the Escrow
Agent shall furnish the Company and Investor with proof of such transfer. The
Escrow Agent is authorized to disregard any notices, requests, instructions or
demands received by it from the Company and Investor after notice of resignation
has been given, except only for the Transfer Instructions.

    1.5        The Escrow Agent shall be reimbursed by the Company for any
reasonable expenses incurred in the event there is a conflict between the
parties and the Escrow Agent shall deem it necessary to retain counsel, upon
whose advice the Escrow Agent may rely. The Escrow Agent shall not be liable for
any action taken or omitted by the Escrow Agent in good faith and in no event
shall the Escrow Agent be liable or responsible except for the Escrow Agent’s
own gross negligence or willful misconduct. The Escrow Agent has made no
representations or warranties to the Company or Investor in connection with this
transaction. The Escrow Agent has no liability hereunder to either party other
than to hold the Funds received from Investor and to deliver the Funds under the
terms hereof. The Company and Investor each agrees to indemnify and hold
harmless the Escrow Agent from and with respect to any suits, claims, actions or
liabilities arising in any way out of this transaction, including the obligation
to defend any legal action brought which in any way arises out of or is related
to this Agreement and/or the Purchase Agreement. The parties each and all
acknowledge and recognize that the Escrow Agent has also served and shall
continue to serve as the legal counsel to the Company and the parties each and
all waive any claim of any conflict of interest as a result thereof.

--------------------------------------------------------------------------------

    1.6        The Escrow Agent shall be obligated only for the performance of
such duties as are specifically set forth herein and may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed by the Escrow Agent to be genuine and to have been signed or presented
by the proper party or parties. The Escrow Agent shall not be personally liable
for any act the Escrow Agent may do or omit to do hereunder as the Escrow Agent
while acting in good faith, and any act done or omitted by the Escrow Agent
pursuant to the advice of the Escrow Agent’s attorneys-at-law shall be
conclusive evidence of such good faith.

    1.7        The Escrow Agent is hereby expressly authorized to disregard any
and all warnings or orders given by any of the parties hereto or by any other
person or corporation, excepting only the Transfer Instructions and/or orders or
process of courts of law and is hereby expressly authorized to comply with and
obey orders, judgments or decrees of any court. In case the Escrow Agent obeys
or complies with any such order, judgment or decree, including but not limited
to the Transfer Instructions, then the Escrow Agent shall not be liable to any
of the parties hereto or to any other person, firm or corporation by reason of
such decree or orders being subsequently reversed, modified, annulled, set
aside, vacated or found to have been entered without jurisdiction.

    1.8        The Escrow Agent shall not be liable in any respect on account of
the identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.

    1.9        If the Escrow Agent reasonably requires other or further
documents in connection with this Agreement, the necessary parties hereto shall
join in furnishing such documents.

    1.10        It is understood and agreed that should any dispute arise with
respect to the delivery and/or ownership or right of possession of the Funds
and/or the Transaction Documents held by the Escrow Agent hereunder, the Escrow
Agent is authorized and directed in the Escrow Agent’s sole discretion (a) to
retain the Funds and the Transaction Documents in the Escrow Agent’s possession,
without liability to anyone, until such disputes shall have been settled either
by mutual written agreement of the parties concerned or by a final order, decree
or judgment of a court of competent jurisdiction after the time for appeal has
expired and no appeal has been perfected, but the Escrow Agent shall be under no
duty whatsoever to institute or defend any such proceedings or (b) to deliver
the Funds and the Transaction Documents held by the Escrow Agent hereunder to a
state or federal court having competent subject matter jurisdiction and located
in the District of Columbia in accordance with the applicable procedure
therefor.

--------------------------------------------------------------------------------

ARTICLE 2
MISCELLANEOUS

    2.1        No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed any extension of
the time for performance of any other obligation or act.

    2.2        This Agreement shall be binding upon and shall inure to the
benefit of the permitted successors and assigns of the parties hereto.

    2.3        This Agreement is the final expression of, and contains the
entire agreement between, the parties with respect to the subject matter hereof
and supersedes all prior understandings with respect thereto. This Agreement may
not be modified, changed, supplemented or terminated, nor may any obligations
hereunder be waived, except by written instrument signed by the parties to be
charged or by its agent duly authorized in writing or as otherwise expressly
permitted herein.

    2.4        Whenever required by the context of this Agreement, the singular
shall include the plural and masculine shall include the feminine. This
Agreement may be executed in two or more counterparts, all of which taken
together shall constitute one instrument. Execution and delivery of this
Agreement by exchange of facsimile copies bearing the facsimile signature of a
party shall constitute a valid and binding execution and delivery of this
Agreement by such party. Such facsimile copies shall constitute enforceable
original documents.

    2.5        (a) This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware without regard to any applicable
principles of conflicts of law.

        (b)        ANY ACTION OR PROCEEDING SEEKING TO ENFORCE ANY PROVISION OF,
OR BASED ON ANY RIGHT ARISING OUT OF, THIS AGREEMENT SHALL BE BROUGHT AGAINST
ANY OF THE PARTIES HERETO IN THE APPROPRIATE FEDERAL COURT LOCATED IN THE
DISTRICT OF COLUMBIA, WITH EACH PARTY HERETO AGREEING TO SUBJECT MATTER
JURISDICTION, PERSONAL JURISDICTION AND VENUE IN SUCH COURT. EACH OF THE PARTIES
HERETO CONSENTS TO THIS JURISDICTION PROVISION IN ANY SUCH ACTION OR PROCEEDING
AND WAIVES ANY OBJECTION TO VENUE LAID THEREIN. PROCESS IN ANY ACTION OR
PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE MAY BE SERVED ON ANY PARTY
HERETO ANYWHERE IN THE WORLD.

--------------------------------------------------------------------------------

    2.6        All notices and other communications hereunder shall be in
writing (and shall be deemed given upon receipt) if delivered personally,
telecopied (which is confirmed), mailed by registered or certified mail (return
receipt requested), or delivered by a national overnight delivery service (e.g.,
Federal Express) to the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

If to the Company, to: If to Investor, to:
Widepoint Corporation Deutsche Bank AG, London Branch One Lincoln Centre, Suite
1100 c/o Deutsche Bank AG, London Branch Oakbrook Terrace, Illinois 60181 60
Wall Street, Mail Stop NYC60-0394 Attn: James McCubbin New York, New York 10005
Attn: Muqu Karim


  If to the Escrow Agent:


  Foley & Lardner LLP
3000 K Street, N.W., Suite 300
Washington, D.C. 20007
Attn: Thomas L. James, Esq.


    2.7        By signing this Agreement, the Escrow Agent becomes a party
hereto only for the purpose of this Agreement; the Escrow Agent does not become
a party to the Transaction Documents. Notwithstanding anything to the contrary
as contained in this Agreement or any other agreement or understanding
whatsoever, the parties each and all recognize and confirm their understanding
that the Escrow Agent has served and will continue to serve as the legal counsel
of the Company and the parties waive any and all claims of conflict of interest
with respect to Escrow Agent serving under this Agreement, and Investor agrees
that Investor shall not do any act which would adversely affect the ability of
the Escrow Agent to continue to serve as the legal counsel of the Company.

    2.8        Each party acknowledges and agrees that this Agreement shall not
be deemed prepared or drafted by any one party. In the event of any dispute
between the parties concerning this Agreement, the parties agree that any rule
of construction, to the effect that any ambiguity in the language of the
Agreement is to be resolved against the drafting party, shall not apply.

    2.9        This Agreement may be executed in counterparts, each one of which
will constitute an original and all of which taken together will constitute one
document. This Agreement may be executed by delivery of a signed signature page
by fax to the other parties hereto and such fax execution and delivery will be
valid in all respects.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.


COMPANY:

ATTEST: WIDEPOINT CORPORATION

 /s/ James T. McCubbin By:  /s/ Steve Komar [SEAL] James T. McCubbin, Secretary
        Steve Komar, Chief Executive Officer

INVESTOR:
  DEUTSCHE BANK AG, LONDON BRANCH

/s/ George Pan By:  /s/ Jeremy Benkiewicz Name:  George Pan Name:  Jeremy
Benkiewicz Title:  Managing Director Title:  Managing Director


ESCROW AGENT:

FOLEY & LARDNER, LLP

By: /s/ Thomas L. James
Thomas L. James, Partner
